Citation Nr: 0333286	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  96-48 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  An 
April 1999 Board decision in pertinent part denied the 
veteran's claim for service connection for a lumbar spine 
disorder.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  In a July 25, 2000, Memorandum Decision, the Court 
in pertinent part vacated and remanded the claim for service 
connection for a lumbar spine disorder.  The case was 
remanded for additional development by the Board in February 
2001, and a January 27, 2003, Board decision denied the claim 
on appeal thereafter.  This decision was also appealed to the 
Court, and in an Order dated June 9, 2003, the Court vacated 
the January 27, 2003, Board decision and granted the VA 
Secretary's Motion for Remand (hereinafter Motion). 


REMAND

The Motion found fault with the manner in which the Board's 
January 27, 2003, decision addressed a July 2002 VA medical 
opinion, essentially finding that in weighing the probative 
weight of this opinion, the Board had substituted its own 
unsubstantiated medical opinion in violation of Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Motion also indicated 
that to the extent the Board found the July 2002 medical 
opinion to be inadequate, it should have remanded the case 
for another VA examination.  Accordingly, while the Board 
regrets the additional delay in the adjudication of the 
veteran's appeal which will result from another remand, this 
case must be remanded to afford the veteran another VA 
examination in order to comply with the instructions of the 
Motion.  

This remand will also ensure that the notification and 
development requirements mandated by the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA) and described in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) are 
fulfilled.  Also, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court found 
that the 30-day period provided in 38 C.F.R. § 3.159 (b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, because this case is being remanded for the 
reasons stated above, the RO must take this opportunity to 
inform the appellant of the proper time in which he is 
allowed to respond to a VCAA notice.  

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The RO must review the claims file, 
as well as the Motion, and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  In particular, the 
regional office should inform the veteran 
of the type of evidence required from him 
and what evidence VA will obtain (with 
assistance from him) in order to 
substantiate his claim.  The veteran 
should also be informed that VA will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  

2.  After any evidence as a result of the 
action requested above has been obtained 
and incorporated in the claims folder, 
the veteran should be afforded a VA 
orthopedic examination by a physician, 
other than the one who examined him in 
July 2002, to determine the cause of the 
veteran's current lumbar spine disorder 
and attempt to clarify his medical 
history.  It is requested that the 
examiner provide a detailed clinical 
history with respect to the veteran's 
lumbar spine disorder.  Specifically 
addressing some of the pertinent facts, 
the veteran alleges that his lumbar spine 
disorder began with an incident during 
his service years, 1969-1971.  He 
reportedly did not seek treatment after 
service until 1995, for financial 
reasons.  (Transcript of hearing 
testimony at page 4.)  The service 
medical records contain an isolated 
reference to "lumbar back pain" in 
December 1970; the separation examination 
does not disclose the existence of a back 
disability.  The first post-service 
medical evidence of a chronic back 
disorder on file, dated April 27, 1995, 
reflects that the veteran gave a history 
of degenerative disk disease.  

After reviewing the claims folder, 
particularly the medical evidence of 
record, and after compiling the requested 
history, the examiner should provide a 
provide a medical opinion addressing the 
question of whether it is "likely," 
"unlikely," or "as least as likely as 
not" that the has a current back 
disorder that is etiologically related to 
his military service, which ended in July 
1971.  (The term "as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  
The opinion should be supported by 
citation to clinical findings of record, 
in particular the service medical 
records.  The Board stresses that the 
claims folder must be made available to 
the examiner and reviewed in conjunction 
with forming this medical opinion.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




